DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 25, 2020.  This action is made final.
Claims 1, 9, and 17 are amended.  Claims 1, 2, 4-10, and 12-20 are pending for examination.  Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda, Yasuaki Shinagaway-ku, European Patent Application 96111298.4 (published Jan. 15, 1997) (hereinafter “Honda”) in view of Schumacher et al., U.S. Patent Application Publication 2005/0097561 A1 (published May 5, 2005) (hereinafter “Schumacher”); Doi, Jun, U.S. Patent Application Publication 2009/0157853 A1 (published Jun. 18, 2009) (hereinafter “Doi”); and Van Wie et al., U.S. Patent Application Publication 2010/0146085 A1 (published Jun. 10, 2010) (hereinafter “Van Wie”).
Regarding Claim 1, Honda teaches a method for facilitating shared virtual reality space (e.g., Honda, p. 2, lines 5-12, and p. 3, lines 25-30, describing a method of sharing a three-dimensional virtual reality space), the method comprising:
Receiving a first message associated with a first virtual reality object, wherein the first message includes a first address for the first virtual reality object and indicates a first action to be performed on the first virtual reality object (see, e.g., id., p. 10, lines 28-39, and Figs. 8 and 9A, describing and illustrating embodiments in which a virtual reality space comprising multiple objects is displayed on multiple client terminals and a specific object is moved such that its state changes and describing and illustrating a message table associated with messages including a movement message, the movement message including an identifier of an object to be moved [representing an address or a portion of an address of the object] and parameters of movement of the object to be moved [representing an action to be performed]; and p. 10, lines 31-34, and p. 11, lines 10-15, describing an example in which a conical object is operated by client terminal 13-1 and the conical object is moved from one position to another based on input to the client terminal causing a CPU of the client terminal to generate a movement message comprising an object ID of the conical object and parameters of movement),
Wherein the first address for the first virtual reality object includes:
A first identifier for an engine associated with a simulator in which the first virtual reality object is contained (see, e.g., id., p. 2, lines 5-12, describing sharing of a three-dimensional virtual reality space ;
And a second identifier for an instance of the first virtual reality object associated with the engine, wherein the second identifier is unique within the engine (see, e.g., id., p. 11, lines 28-32, describing operations for moving or updating a specific object among a plurality of objects; and p. 11, lines 10-15 and 20-26, and Fig. 8, ;
Wherein the first virtual reality object is one or more of: 
An edge; and a node (see, e.g., id., p. 3, lines 25-30, describing an update object composed of sub objects having states subject to change and describing cooperative operation of sub objects; and p. 3, lines 46-53, describing use of a change sequence table for defining a relationship between a change sequence of the state of each of the sub objects corresponding to the update object.  Note that, under such arrangements as described, any sub object can be viewed as a node and any cooperative relationship between sub objects can be viewed as an edge), wherein the node is uniquely identified by a combination of the first identifier and the second identifier (see, e.g., id., p. 11, lines 10-15 and 20-26, and Fig. 8, describing and illustrating a movement ;
Performing the first action on the first virtual reality object (see, e.g., id., p. 11, lines 20-22, and Fig. 10, describing and illustrating image data generated such that the conical object moves from one position to another on a display device of client terminal 13-1);
Observing, by a first entity, a state of the first virtual reality object (see, e.g., id., p. 11, lines 23-26, and Fig. 8, describing and illustrating the movement message generated by the CPU of client terminal 13-1 transmitted to the server terminal, which outputs the received movement message to client terminals 13-2 and 13-3 [the server and client terminals 13-2 and 13-3 representing entities observing the state of the conical object]);
Maintaining a list that includes addresses for the first entity and other entities designated to view state changes to be made to the first virtual reality object (see, e.g., id., p. 9, lines 33-35, describing a given number of client terminals installed to receive the virtual reality space and related information; and p. 11, lines 23-33, and Fig. 8, describing and illustrating the movement message generated by the CPU of client terminal 13-1 transmitted to the server terminal and outputted to client terminals 13-2 and 13-3 [the selective transmission indicating maintaining a list including addresses for recipient client terminals in some form]);
Determining, based on the list of the addresses, a second address for a second virtual reality object that is remotely maintained and corresponds to the first virtual reality object (see, e.g., id., p. 9, lines 33-35, describing a given number of client terminals [representing a list in some form] installed to receive the virtual reality space and specific services or information of the space; and p. 11, lines 23-33, and Fig. 8, describing and illustrating the movement message generated by the CPU of client terminal 13-1 transmitted to the server terminal and outputted to client terminals 13-2 and 13-3, which each determine movement of the conical object for display [in relationship to the specific viewpoint of each client terminal]);
Constructing a second message, which includes the second address and indicates the first action, thereby allowing the first action to be performed on the second virtual reality object (see, e.g., id., p. 11, lines 23-33, and Fig. 8, describing and illustrating the movement message generated by the CPU of client terminal 13-1 transmitted to the server terminal and outputted to client terminals 13-2 and 13-3; and p. 11, lines 34-37, describing an image for moving the conical object generated on each of the client terminals),
Wherein each message, including the first message, the second message and any message generated by a node to be communicated to another node to which it is coupled by an edge, is routed to a message queue at a respective simulator where the message is executed (see, e.g., id., p. 10, lines 35-56, and Fig. 9A, describing and illustrating the client terminals as each having a message table or a change sequence table in which various 
However, Honda appears to be silent regarding an edge which is an object with a sender port and a receiver port and a node with one or more ports, wherein the node can couple via edges to ports on other nodes, wherein the node includes a core object which can receive input data and/or output data via the node ports, and wherein a respective node port can be dynamically coupled to one or more edges to permit messages generated by the node to be communicated to another node to which it is coupled via the respective node port and one of the one or more edges.
Schumacher teaches a method (e.g., Schumacher, Abstract and para. 2, describing a method for managing data), the method comprising: receiving a message associated with a first object (see, e.g., id., paras. 63 and 85, describing a data management system as a component-based framework and indicating messages , wherein the object is one or more of: an edge which is an object with a sender port and a receiver port; and a node with one or more ports, wherein the node can couple via edges to ports on other nodes (see, e.g., id., para. 87, describing a dataflow model of computation in which an application is organized as a graph such that nodes of the graph are data transformation processes that have input and output ports and edges are data pipes that connect output ports to input ports), wherein the node includes a core object which can receive input data and/or output data via the node ports (see, e.g., id., describing nodes of the graph as data transformation processes having input and output ports; para. 65, describing internal nodes of a composite dataflow graph as denoting composite transformations;  and para. 171, describing data tokens read from input ports and data tokens pushed onto output ports during execution), and wherein a respective node port can be dynamically coupled to one or more edges to permit communication with another node to which it is coupled via the respective node port and one of the one or more edges (see, e.g., id.
Schumacher is analogous art at least because is from the same field of endeavor as the claimed invention or is reasonably pertinent to a problem addressed by the claimed invention, referencing methods for managing related data.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Honda and Schumacher and implement a method in which a first virtual reality object is one or more of an edge which is an object with a sender port and a receiver port and a node with one or more ports, wherein the node can couple via edges to ports on other nodes, wherein the node includes a core object which can receive input data and/or output data via the node ports, and wherein a respective node port can be dynamically coupled to one or more edges to permit communication with another node to which it is coupled via the respective node port and one of the one or more edges in order to more effectively implement data organization and communication in relationship to virtual reality objects (see, e.g., Schumacher, para. 15; and in view of the value of graph-based logical organization well known in the art).  
However, although dynamic reconfiguration of a software implementation based on a graph of nodes and edges as taught by Schumacher can be viewed as dynamic coupling that permits messages to be communicated to different nodes, Honda as modified by Schumacher does not explicitly teach dynamically coupling a node to permit messages generated by the node to be communicated to another node to which it is coupled via the respective node port and one of the one or more edges (in the context of messaging separate from compilation).
Doi teaches a method for facilitating shared virtual reality space (e.g., Doi, Abstract and para. 8, describing methods for a capacity on-demand server mechanism , wherein a respective node can be dynamically coupled to one or more edges to permit messages generated by the node to be communicated to another node to which it is coupled via the one or more edges (see, e.g., id., para. 27 and Figs. 1A and 1B, describing and illustrating embodiments in which a 3D virtual world is partitioned into small domains by a designer and the partitioned small domains are related to nodes of a graph such that adjacent small domains are connected by edges and describing parts or objects having attributes such as being movable among small domains and edges having attributes such that the necessary data to be exchanged between the adjacent domains can be defined [representing messaging in some form]; para. 41, describing embodiments in which a graph of a virtual arrangement or organization is formed among small-domain processing servers as nodes logically connected by edges; paras. 42 and 43 and Fig. 5, describing and illustrating embodiments in which nodes are divided into nodes representing a smaller space such that a graph relationship is preserved and a child graph uses the same node data; and paras. 44-56 and Figs. 7A-8, describing and illustrating embodiments in which small domains in the virtual world are divided into two or integrated into one and processing is altered in relationship to changes in the graph.  Under such arrangements as described, dynamic coupling between small domain nodes permits communication of messages generated by nodes between the nodes).
Doi is analogous art at least because is from the same field of endeavor as the claimed invention, referencing organization and communication of objects in virtual environments.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Honda, Schumacher, and Doi and see, e.g., Schumacher, paras. 5-7; and in view of the value of dynamic organization and communication well known in the art).  
However, although clients designated for receipt of transmitted information and adjacent nodes in organizational graph that share transmitted information can be viewed as subscribed to receive the transmitted information, Honda as modified by Schumacher and Doi does not appear to explicitly teach observing, by a first entity which has previously subscribed to view state changes to be made to the first virtual reality object, the state of the first virtual reality object, the other entities in the list being subscribed entities which have previously requested to view the state changes, and the list being a list of the addresses of the subscribed entities.
Van Wie teaches a method for facilitating shared virtual reality space (see, e.g., Van Wie, Abstract and paras. 6-8 and 79, describing a real-time kernel that supports real-time communications between communicants operating on respective network nodes and indicating implementation in the context of virtual areas or other virtual reality arrangements), the method comprising: observing, by a first entity which has previously subscribed to view state changes to be made to a first virtual reality object, a state of the first virtual reality object (see, e.g., id., paras. 184-187 and Fig. 9, describing and illustrating an embodiment of a method implemented by a real-time kernel of a client node comprising establishing a session with a network maintaining a list that includes addresses for the first entity and other currently subscribed entities which have previously requested to view state changes to be made to the first virtual reality object; and determining, based on the list of the addresses of the subscribed entities, a second address for a second virtual reality object that is remotely maintained and corresponds to the first virtual reality object (see, e.g., id., para. 226 and Fig. 15, describing and illustrating the real-time kernel comprising a service to handle record streams using a publish/subscribe model such that records are only transmitted and received when a subscriber exists on a socket; para. 264, describing data shared in a publish/subscribe model such that a real-time kernel of a client node subscribes only to the data that the client node needs; para. 265, describing the real-time kernel of the client node sending subscribe messages for desired data streams and describing any changes to area service data for subscribed channels sent as records to all client network nodes that have subscribed to those channels [representing a list of entities that have subscribed to the channels]; para. 342, indicating maintenance of a list of local publish and subscribe entities; paras. 186, 187, 274, 278, 280, and 281, indicating use of subscription to channels in relationship to objects of the virtual area; and paras. 149 and 154, describing generation of a visual representation of the virtual area and objects in the virtual area from the point of view of a communicant of a client node and describing embodiments in which an area service of a client node maintains state information that includes a current register of objects in 
Van Wie is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for facilitating a shared virtual reality space and with teachings directed toward managing data related to virtual reality objects.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Honda, Schumacher, Doi, and Van Wie and implement a method in which a state of a first virtual reality object is observed by a first entity which has previously subscribed to view state changes to be made to the first virtual reality object, in which a list is maintained that includes addresses for the first entity and other currently subscribed entities which have previously requested to view state changes to be made to the first virtual reality object, and in which a second address for a second virtual reality object that is remotely maintained and corresponds to the first virtual reality object is determined based on the list of the addresses of the subscribed entities in order to improve convenience for developers and more easily manage computational resources in the context of a virtual area (see, e.g., Van Wie, Abstract and paras. 8 and 74; and in view of the value of a publish/subscribe model known in the art).  
Regarding Claim 5, Honda as modified by Schumacher, Doi, and Van Wie teaches the method of Claim 1, wherein the first virtual reality object is one or more of: an actor; an entity; and an object (see, e.g., Honda, p. 10, lines 13-16, and Fig. 5, describing and illustrating the virtual reality space as comprising a town and 
Regarding Claim 6, Honda as modified by Schumacher, Doi, and Van Wie teaches the method of Claim 5, wherein the first action indicated in the first message includes one or more of: creating a child node of an identified parent node; removing the first virtual reality object; setting a property of the first virtual reality object; returning a property of the first virtual reality object; invoking a specified input or output port; connecting an output edge on an identified port to another node; connecting a set of output edges on a set of identified ports to another set of ports; setting a context by pointing an execution context to another node; and committing the first action (see, e.g., Honda, p. 10, lines 28-39, describing messages representing change sequences including movement messages for moving objects [representing setting a property]; Note that the cited teachings anticipate the alternative language of the claim).
Regarding Claim 9, Honda as modified by Schumacher, Doi, and Van Wie teaches a computer system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Honda as modified by Schumacher, Doi, and Van Wie teaches a computer system corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 14, Honda as modified by Schumacher, Doi, and Van Wie teaches a computer system corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Honda as modified by Schumacher, Doi, and Van Wie teaches a non-transitory computer-readable storage medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 

Claims 2, 8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Schumacher, Doi, and Van Wie and in further view of Rosedale et al., U.S. Patent Application Publication 2003/0195735 A1 (published Oct. 16, 2003) (hereinafter “Rosedale”).
Regarding Claim 2, Honda as modified by Schumacher, Doi, and Van Wie teaches the method of Claim 1 as discussed above but appears to be silent regarding the method further comprising: adding to the list a new address for a new virtual reality object; generating a representation of the first virtual reality object; and constructing a third message, which includes the new address and the representation of the first virtual reality object, thereby allowing a replica of the first virtual object to be created remotely based on the new address.
Rosedale teaches a method for facilitating shared virtual reality space (see, e.g., Rosedale, Abstract and paras. 6-8 and 79, describing a system that provides a distributed continuous simulation of a three dimensional simulation space partitioned into regions associated with simulation servers), the method comprising: adding to a list a new address for a new virtual reality object; generating a representation of a first virtual reality object (see, e.g., id., paras. 52 and 148 and Fig. 23, describing embodiments in which each region is partitioned into a set of bins such that data for a particular bin is stored in some logical fashion using one or more data structures [representing a list in some form] and describing and illustrating a process for adding a new object comprising a viewer sending a message to an agent that adds the object data to data for a correct bin [representing addition to a list] followed by simulation of a simulation space with the new object, and para. 149 and Fig. 24, describing and illustrating a process for adding a new region to the simulation space comprising a determination of whether to add a new region or regions triggered based on a new object being added to a region); and constructing a third message, which includes the new address and the representation of the first virtual reality object, thereby allowing a replica of the first virtual object to be created remotely based on the new address (see, e.g., id.
Rosedale is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for facilitating a shared virtual reality space and with teachings directed toward messages sent in relationship to virtual objects.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Honda, Schumacher, Doi, Van Wie, and Rosedale and implement a method in which a new address for a new virtual reality object is added to a list, a representation of a first virtual reality object is generated, and a third message is constructed which includes the new address and the representation of the first virtual reality object, thereby allowing a replica of the first virtual object to be created remotely based on the new address, in order to allow continuous distributed simulation of a simulation space for an increased number of users while reducing the necessary memory and computing capacity of individual computers of the system (see, e.g., Rosedale, paras. 4-11; and in view of the value of distributed computing well known in the art).  
Regarding Claim 8, Honda as modified by Schumacher, Doi, and Van Wie teaches the method of Claim 1 as discussed above but appears to be silent regarding the method wherein the first virtual reality object is a replica of the second virtual reality object residing in a remote engine; wherein only one definitive copy of a replica exists for a respective virtual reality object; and wherein the method further comprises: in response to determining that the first virtual reality object is not the definitive copy and that the first action does not comprise an additive action: determining the second address in advance of performing the first action, wherein the second address corresponds to the definitive copy; constructing the second message, thereby allowing 
Rosedale teaches a method for facilitating shared virtual reality space (see, e.g., Rosedale, Abstract and paras. 6-8 and 79, describing a system that provides a distributed continuous simulation of a three dimensional simulation space partitioned into regions associated with simulation servers) wherein a first virtual reality object is a replica of a second virtual reality object residing in a remote engine; wherein only one definitive copy of a replica exists for a respective virtual reality object (see, e.g., id., para. 143, describing an arrangement in which an object crosses from one region to another such that the object in the original region is referred to the real or master object while the object in the adjacent regions is referred to as a ghost); and wherein the method further comprises: in response to determining that the first virtual reality object is not the definitive copy and that a first action does not comprise an additive action: determining a second address in advance of performing the first action, wherein the second address corresponds to the definitive copy; constructing a second message, thereby allowing the first action to be performed on the definitive copy, and allowing a third message to be constructed, wherein the third message includes a first address and indicates the first action; and in response to receiving the third message, performing the first action on the first virtual reality object (see, e.g., id., paras. 144 and 145 and Figs. 20-21B, describing and illustrating a process performed when an object crosses from one region to another in which a ghost object is created in the new region such that the real/master object and ghost object are managed through transferred messages with the originating region containing the real/master object performing actions on the object and the target region containing the ghost object receiving update messages); and in response to determining that the first virtual reality object is the definitive copy, performing the first action on the first virtual reality object (see, e.g., id., para. 143 and 145 and Figs. 20-21B, describing and illustrating the process as further comprising the originating region containing the real/master object managing the real/master object and sending update messages to ghost region before a transfer message and the target region updated to contain the real/master object in response to the transfer message such that the target region manages the real/master object and sends update messages to the originating region).
A discussion of Rosedale as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Honda, Schumacher, Van Wie, and Rosedale and implement a method in which wherein a first virtual reality object is a replica of a second virtual reality object residing in a remote engine, wherein only one definitive copy of a replica exists for a respective virtual reality object, and in which, in response to determining that the first virtual reality object is not the definitive copy and that a first action does not comprise an additive action, a second address is determined in advance of performing the first action, wherein the second address corresponds to see, e.g., Rosedale, para. 143).  
Regarding Claim 10, Honda as modified by Schumacher, Doi, and Van Wie and as further modified by Rosedale teaches a computer system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Honda as modified by Schumacher, Doi, and Van Wie and as further modified by Rosedale teaches a computer system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Honda as modified by Schumacher, Doi, and Van Wie and as further modified by Rosedale teaches a non-transitory computer-readable storage medium corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Honda as modified by Schumacher, Doi, and Van Wie and as further modified by Rosedale teaches a non-transitory computer-readable storage medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Schumacher, Doi, and Van Wie and in further view of Van Gong, Hubert Le, U.S. Patent 6,370,565, B1 (issued Apr. 9, 2002) (hereinafter “Van Gong”).
Regarding Claim 4, Honda as modified by Schumacher, Doi, and Van Wie teaches the method of Claim 1 as discussed above but appears to be silent regarding the method further comprising: discovering one or more other virtual reality objects in a network based on one or more of: an instance index which is based on an instance identifier for a respective virtual reality object; a hierarchical index which is based on a path name for a respective virtual reality object; and a spatial index which is based on a queried distance in three-dimensional space away from a specified virtual reality object.
Van Gong teaches a method for facilitating shared virtual reality space (see, e.g., Van Gong, Abstract, describing a method of sharing computation load within a distributed virtual environment system), the method comprising: discovering one or more other virtual reality objects in a network based on one or more of: an instance index which is based on an instance identifier for a respective virtual reality object; a hierarchical index which is based on a path name for a respective virtual reality object; and a spatial index which is based on a queried distance in three-dimensional space away from a specified virtual reality object (see, e.g., id., Abstract and col 8, lines 18-37, and Fig. 5, describing and illustrating an exemplary group composition process within a virtual world comprising determining entities within an area of interest or spherical zone around a given entity [the generated group 
Van Gong is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for facilitating a shared virtual reality space and with teachings directed toward indexes of virtual objects.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Honda, Schumacher, Doi, Van Wie, and Van Gong and implement a method in which one or more other virtual reality objects in a network are discovered based on one or more of an instance index which is based on an instance identifier for a respective virtual reality object, a hierarchical index which is based on a path name for a respective virtual reality object, and a spatial index which is based on a queried distance in three-dimensional space away from a specified virtual reality object in order to reduce a computation load of a server (see, e.g., Van Gong, col. 2, lines 8-14; and in view of the value of determining areas of interest known in the art).  
Regarding Claim 12, Honda as modified by Schumacher, Doi, and Van Wie and as further modified by Van Gong teaches a computer system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Honda as modified by Schumacher, Doi, and Van Wie and as further modified by Van Gong teaches a non-transitory computer-readable storage medium corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Schumacher, Doi, and Van Wie and in further view of Sunderland et al., U.S. Patent Application Publication 2011/0225596 A1 (published Sep. 15, 2011) (hereinafter “Sunderland”).
Regarding Claim 7, Honda as modified by Schumacher, Doi, and Van Wie teaches the method of Claim 1 as discussed above but appears to be silent regarding the method wherein the first message includes a plurality of fragments, wherein a respective fragment corresponds to an effector object which performs the first action.
Sunderland teaches a method (e.g., Sunderland, Abstract, describing methods and systems provided for authorizing a command in which a plurality of partitions control actions of a plurality of effectors), wherein a first message includes a plurality of fragments, wherein a respective fragment corresponds to an effector object which performs a first action (see, e.g., id., Abstract and paras. 2, 15-17, and 27 and Figs. 1 and 2, describing methods for authorizing effector commands in an integrated modular environment and describing and illustrating a command system and a corresponding process in which commands are transmitting and authorizing commands from a plurality of partitions for controlling a plurality of effectors in an integrated modular computer environment).
Sunderland is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for sending messages to be implemented and with teachings directed toward performing actions in response to messages.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Honda, Schumacher, Doi, Van Wie, see, e.g., Sunderland, paras. 3-5; and in view of the value of use of effectors known in the art).  
Regarding Claim 15, Honda as modified by Schumacher, Doi, and Van Wie and as further modified by Sunderland teaches a computer system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed November 25, 2020, have been fully considered but are largely moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  
Applicant argues on pages 18-20 of the Amendment (pages 5-7 of the Remarks) that Honda in view of Schumacher and Van Wie fails to teach or suggest the limitations “wherein the first virtual reality object is ... a node with one or more ports, ... wherein a respective node port can be dynamically coupled to one or more edges to permit messages generated by the node to be communicated to another node to which it is coupled via the respective node port and one of the one or more edges,” arguing that Schumacher fails to teach or suggest these limitations.  It is first noted that aspects related to dynamic messaging between nodes is rendered obvious over newly added reference Doi in combination with the other references as discussed in the rejections above.  Further regarding the meaning of nodes that “can be dynamically coupled,” it is 
Regarding Applicant’s challenge that the nodes of Schumacher “not the same as ‘wherein the first virtual reality object is ... a node with one or more ports’,” Applicant’s arguments rely on selective treatment of Schumacher without consideration of combination with the other references.  It is first noted that the instant claim language recites “wherein the first virtual reality object is one or more of: an edge which is an object with a sender port and a receiver port; and a node with one or more ports” (emphasis added), indicating arrangements in which multiple objects or combinations of objects may be viewed as “the first virtual reality object.”  Yet also, in addition to teachings of Doi that read on the claim language at issue, as discussed above Honda teaches virtual reality objects that can be viewed as edges and nodes (see, e.g., id., p. 3, lines 25-30 and 46-53).  Schumacher is relied on for teaching logical concepts of nodes having sender and receiver ports used to couple nodes.  Application of such concepts in the context of Honda and the other applied references would have been obvious for the reasons noted in the rejections above.
Regarding Applicant’s arguments on page 21 of the Amendment that “Schumacher lacks motivation to convert the VR objects of Honda into nodes and edges 
Regarding Applicant’s arguments on pages 21-23 of the Amendment that Van Wie does not disclose the amended limitations, it is noted that Van Wie is relied on for teaching limitations related to subscribing to view state changes to be made to the first virtual reality object.  Further, Applicant’s challenges directed toward Van Wie fail to consider the teachings of the other applied references and the issue of obviousness determined in view of the teachings of the applied references taken together.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Barros et al., U.S. Patent Application 2007/0130363 A1 (published Jun. 7, 2007), teaching implementations for dynamically routing messages; and Holland et al., U.S. Patent Application 2016/0156543 A1 (published Jun. 2, 2016), teaching methods related to routing in virtual networks.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
3/13/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174